Citation Nr: 0028480	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  99-11 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.  

2.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 1949 to 
October 1952 and April 1955 to May 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In May 1998, the Board granted service connection for 
tinnitus and determined that new and material evidence had 
been submitted to reopen the claim of service connection for 
bilateral hearing loss and a left ankle disability.  The case 
was remanded for further development.  In November 1998, the 
RO assigned a 10 percent rating for tinnitus, effective from 
February 3, 1995, and granted service connection for 
bilateral hearing loss.  A noncompensable rating was 
assigned, also effective from February 3, 1995.  In a rating 
decision dated in July 1999, the RO granted service 
connection for a left ankle disability.  The record does not 
reflect that the veteran has expressed disagreement with the 
evaluation assigned to that disability.  The grant of service 
connection represents a full grant of the benefit sought and 
the issue is no longer before the Board.  Grantham v. Brown, 
114 F .3d 1156 (1997). 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  VA audiometric examination in September 1998 discloses 
level II hearing in the right ear and level II hearing in the 
left ear.  

3.  The veteran's tinnitus is evaluated as 10 percent 
disabling, the maximum schedular evaluation available under 
either the old or the new criteria, so neither is more 
favorable to the veteran than the other.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable evaluation 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.85, 
Diagnostic Code (DC) 6100 (1998, 1999).  

2.  The criteria for a disability evaluation in excess of 10 
percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.87a, DC 6260 
(1998, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is appealing the original assignment of 
disability evaluations following awards of service 
connection, and, as such, the claims for increased 
evaluations are well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issues has been obtained.  No additional 
actions are necessary to meet the duty to assist the veteran.  
38 U.S.C.A. § 5107(a).  Moreover, since the present appeals 
arise from initial rating decisions which established service 
connection and assigned the initial disability evaluations, 
it is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119, 127 (1999).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole-recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1999).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 
(1999); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  

By regulatory amendment effective June 10, 1999, changes were 
made to the schedular criteria for rating diseases of the 
ear.  See 64 Fed. Reg. 25208, 25209 (1999).  When a law or 
regulation changes while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 1991), can be no 
earlier than the effective date of that change.  The Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-2000 (2000).


I.  Compensable Evaluation for Bilateral Hearing Loss 

Under the regulations in effect prior to June 10, 1999, the 
evaluations of unilateral defective hearing range from zero 
percent to 10 percent based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. § 4.85.

Under the old regulations, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000 
and 4,000 cycles per second.  VA Regulations - Title 38 Code 
of Federal Regulations Schedule for Rating Disabilities - 
Transmittal Sheet 23 (October 22, 1987).  See 52 Fed. Reg. 
44117-44122 (1987) and correction 52 Fed. Reg. 40439 (1987).  
To evaluate the degree of disability from bilateral service-
connected defective hearing, the revised rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. §§ 4.85 and Part 4, Diagnostic 
Codes 6100 to 6110.

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations. The puretone threshold average is the sum of the 
puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  If impaired hearing is service-connected in 
only one ear, in order to determine the percentage evaluation 
from Table VII, the non-service-connected ear will be 
assigned a Roman Numeral designation for hearing impairment 
of I. 64 FR 25202, (1999) (codified at 38 C.F.R. § 4.85).

The new regulations added the provisions of 38 C.F.R. § 4.86 
(1999), which provide that:

(a) When the puretone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

In a November 1998 rating decision, the veteran was granted 
service connection for bilateral hearing loss and assigned a 
noncompensable evaluation effective February 3, 1995.  

On the authorized audiological evaluation in July 1996, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
70
80
LEFT
30
25
30
80
80

Average puretone threshold for the right ear was 50 decibels 
and 53 decibels for the left ear.  Speech audiometry revealed 
speech recognition ability of 94 percent in the right ear and 
94 percent in the left ear.

More recently, the veteran was afforded a VA audiological 
evaluation in September 1998, at which time puretone 
threshold, in decibels, were as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
25
65
70
LEFT
45
30
35
75
70

Average puretone threshold for the right ear was 49 decibels 
and 53 decibels for the left ear.  Speech audiometry revealed 
speech recognition ability of 84 percent bilaterally.  

Under the criteria in place prior to revisions which went 
into effect in June 1999, an evaluation of 0 percent was 
assigned whenever the percentage of discrimination in one ear 
was between 92 and 100 with an average puretone decibel loss 
less than 42, and discrimination percentage in the other ear 
was between 92 and 100 with average puretone loss of less 
than 42.  A 10 percent evaluation was warranted whenever the 
percentage of discrimination in one ear was between 76 and 82 
with an average puretone decibel loss between 58 and 65, and 
discrimination percentage in the other ear was between 76 and 
82 with average puretone loss between 58 and 65.  Since the 
veteran's September 1998 audiological evaluation showed a 
right ear average of 49 and left ear of 53 with a 
discrimination percentage of 84 percent, the veteran's 
service-connected hearing loss was assigned a noncompensable 
evaluation.  

Applying the revised criteria as of June 10, 1999, found in 
38 C.F.R. § 4.87 at Table VI to the veteran's recent 
examination results yields a numerical designation of II for 
each ear (between 42 to 57 percent average puretone decibel 
hearing loss, with between 84-90 percent speech 
discrimination).  Entering the category designations for each 
ear into Table VII produces a disability percentage 
evaluation of 0 percent, under DC 6100.  

The Board also noted that results from the earlier 
audiometric testing in July 1996 would also result in a 
noncompensable rating.  

The above findings make clear that the veteran does no have 
an unusual pattern of hearing loss as defined in 38 C.F.R. 
§ 4.86.  Therefore, he could not be awarded a compensable 
evaluation under that regulation.

The Board finds that the veteran's bilateral hearing loss 
does not warrant a compensable evaluation under either the 
old or new criteria.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable, and this aspect of the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

II.  Higher Evaluation for Tinnitus

The veteran contends that his service-connected tinnitus is 
more severely disabling than currently evaluated.  

In November 1998, the RO promulgated the Board's May 1998 
determination that service connection was warranted for 
tinnitus and assigned a 10 percent rating, effective from 
February 3, 1995.  

The veteran was afforded a June 1996 audiometric examination.  
At that time, he reported bilateral periodic tinnitus.  Upon 
subsequently conducted VA audiometric and ear examinations in 
September 1998, he again reported periodic tinnitus.  He also 
said that he had occasional dizzy spells.  

Under the criteria in effect prior to June 10, 1999, tinnitus 
was rated as 10 percent disabling as a persistent symptom of 
a head injury, concussion, or acoustic trauma.  Under the 
regulations in effect since June 10, 1999, DC 6260 for 
tinnitus was amended to eliminate the requirements that the 
tinnitus be due to a head injury, concussion, or acoustic 
trauma.  Under the revised code, a 10 percent evaluation only 
requires that tinnitus be recurrent.  The note following the 
amended regulations reveals that a separate evaluation for 
tinnitus may be combined with an evaluation under DCs 6100, 
6200, 6204 or other DCs, except when tinnitus supports an 
evaluation under one of these codes.  

In this case, there is no medical evidence suggesting that 
the veteran has any disability related to tinnitus for which 
service connection has not been established that would result 
in a higher evaluation than currently assigned.  In view of 
this, the Board finds that the preponderance of the evidence 
is against an evaluation in excess of 10 percent for the 
veteran's tinnitus.  

The Board also finds that the current evaluation contemplates 
the symptomatology and resulting impairment demonstrated in 
the medical evidence of record.  The Board concurs with the 
RO that there are no unusual or exceptional factors such as 
to warrant an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b) (1) (1999).  



Fenderson, Supra, and its Application as to Both Issues

The Board concludes by noting that in evaluating the 
veteran's disability at issue herein, the Board has 
considered all the evidence of record, to include the SMRs 
and the records of postservice medical treatment and 
evaluations to date, without predominant focus on the recent 
evidence of record.  Such review is consistent with Court's 
decision in Fenderson, supra.  The record does not show that 
the veteran was entitled to a higher evaluation for any 
period since the effective date of the grant of service 
connection.  He is, accordingly, not entitled to a staged 
rating.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.114, Part 4, DC 7346; Fenderson, supra.  

Extraschedular Ratings

Under the provisions of 38 C.F.R. § 3.321 (1999), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In this case marked 
interference with employment has not been shown and the 
veteran's disability has not required any periods of recent 
hospitalization.  VA need not consider entitlement to an 
extraschedular evaluation where such entitlement is not 
raised by the veteran or the record.  Shipwash.  In this case 
the RO considered the question of referral of the veteran's 
claims for assignment of an extraschedular evaluation in a 
statement of the case issued in March 1999.  

The record in this case does not raise the question of 
entitlement to an extraschedular evaluation since the veteran 
has not required any periods of hospitalization for his 
disabilities, and he has not asserted, nor does the record 
show, that the claimed disabilities have caused marked 
interference with employment.  On the October 1998 VA 
examination, the veteran reported that he maintained 
successful employment from 1950 to 1995, when he retired.


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.  

Entitlement to a higher evaluation for tinnitus, currently 
rated as 10 percent disabling, is denied.  



		
	Mark D. Hindin 
	Veterans Law Judge
	Board of Veterans' Appeals



 

